Citation Nr: 0212596	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  02-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date prior to July 24, 2000, for 
the grant of service connection for a bilateral knee 
disorder.  

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from October 1976 to September 
1980 and from November 1980 to October 1981.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted the veteran's claim of 
entitlement to service connection for bilateral 
chondromalacia, assigned an evaluation of 10 percent for each 
knee, effective July 24, 2000.  The veteran filed a timely 
notice of disagreement (NOD) and the RO subsequently provided 
a statement of the case (SOC).  In December 2001 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  

The Board notes that the veteran presented at the RO for a 
videoconference hearing before the undersigned Member of the 
Board in April 2002; a transcript is of record.  


FINDINGS OF FACT

1.  The veteran filed an original claim of entitlement to 
service connection for a bilateral knee condition in July 
1994; that claim was denied in a RO rating decision in 
October 1994.  The RO notified the veteran of its October 
rating decision and his appellate rights, including the need 
to file an NOD within one year, by letter dated in November 
1994.  The veteran did not attempt to initiate an appeal 
until May 1996, more than two years later; thus, the decision 
was final.  

2.  The RO first received a claim to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder on July 24, 2000.  

3.  No earlier communication can be reasonably interpreted as 
a claim to reopen the claim for service connection for a 
bilateral knee condition.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
July 24, 2000, for the grant of service connection for 
bilateral chondromalacia have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was granted an honorable discharge due to a 
bilateral knee disability on October 30, 1981.  His final DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, reflects that he received a disability severance 
payment from the U.S. Coast Guard.  

On July 22, 1994, the veteran filed a claim, on VA Form 21-
526, seeking service connection for a bilateral knee 
disorder.  The record contains a VA examination request 
worksheet.  There is no evidence that the veteran was 
notified of the date of a scheduled examination; however, a 
computer printout dated September 8, 1994, indicates that the 
veteran failed to report for a scheduled VA examination.  In 
late September 1994, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim in which he, in pertinent part, 
stated that he did not have any Coast Guard or Public Health 
Service medical records.

In an RO rating decision dated in October 1994, the veteran's 
claim of entitlement to service connection for a bilateral 
knee condition was denied due to his failure to report for a 
VA examination and the absence in the record of any evidence 
of treatment for knee trouble since his separation from 
service.  The rating decision noted the diagnosis, from a 
Coast Guard Medical Board report in the file, of bilateral 
chondromalacia of patella and bilateral tripartite patella.

The RO notified the veteran of its decision and his appellate 
rights, including the need to appeal within one year, by 
letter dated November 4, 1994.  That correspondence, which 
included a copy of the rating decision, was addressed to the 
same address listed on the veteran's original claim for 
service connection, and on a September 1994 statement in 
support of the claim, both of which were signed by the 
veteran.  

The veteran submitted an NOD in May 1996, which expressed 
disagreement with the RO's October 1994 rating decision.  The 
return address on the letter was the same as that included on 
the veteran's July 1994 original claim.  In a letter dated 
May 20, 1996, the RO notified the veteran that, since he had 
not expressed disagreement with its October 1994 rating 
decision within one year after the notification thereof, the 
decision had become final.  The veteran was further advised 
that, in order to reopen his claim of entitlement to service 
connection for a bilateral knee condition, he would have to 
submit new and material evidence.  The May 1996 
correspondence was mailed to the same address indicated on 
the veteran's May 1996 NOD.  

In a letter dated in June 1996, the veteran indicated that he 
had never been advised to report for a VA examination.  The 
return address on his letter was the same as the address he 
had previously provided, except that two of the numbers in 
the street address previously of record were transposed 
(i.e., he listed "6340 San Harco Circle" vice the previous 
"6430 San Harco Circle").  The next correspondence received 
from the veteran, which had the same address listed in the 
July 1994 original claim, was a February 2000 request for a 
copy of his claims folder.  In July 2000, the RO forwarded 
the veteran a copy of his claims folder.

On July 24, 2000, the RO received a claim of new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for a bilateral knee disorder.  The 
veteran submitted copies of a Physical Examination Board 
report dated in September 1981, and an examination report 
from Dr. P. Kurzweil dated in May 2000.  At that time, the 
veteran indicated that his address of record contained a 
transposed house number (i.e., he said all correspondence in 
his VA claims file which had been mailed to him had his 
street number "inverted and incorrect").  At the veteran's 
request, the RO corrected his address of record to reflect a 
street address of "6340 San Harco Circle".  

The veteran was afforded a VA examination in August 2000.  In 
a rating decision issued in September 2000, the RO granted 
the veteran's claim of entitlement to service connection for 
bilateral chondromalacia, evaluated as 10 percent disabling 
for each knee, effective July 24, 2000, the date the 
veteran's claim to reopen his previously denied claim was 
filed.  The veteran filed an NOD as to the RO's September 
2000 rating decision, only as to the effective date of 
service connection.  He contended that service connection 
should have been granted back to October 30, 1981, the date 
that he received an honorable discharge due to a bilateral 
knee disability.  

In April 2002, the veteran presented for a videoconference 
hearing before the undersigned Board Member.  The veteran 
testified that he should receive service connection back to 
October 1981, the time of his discharge.  He reported that he 
never received notice to appear for a VA examination in 1994.  
According to the veteran the RO had been sending 
correspondences to the wrong address.  He reported that the 
VA had transposed two of the numbers in his address.  
Therefore, the veteran argued any mail addressed to him by 
the VA had gone to another house on his street, which had 
continuously been rented to tenants who did not deliver it to 
him.  

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC 
provided by the RO in November 2001, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Additionally, during 
the veteran's videoconference hearing, the undersigned Member 
of the Board specifically asked whether there was any 
additional evidence that might support the veteran's claim.  
The Board Member advised the veteran that either he could 
obtain and submit any such evidence or VA could obtain it on 
his behalf.  The veteran indicated that there was no 
additional evidence.  Therefore, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) (West 
Supp. 2002)).

B.  Discussion

The RO issued a rating decision in October 1994, which denied 
the veteran's claim of entitlement to service connection for 
a bilateral knee condition.  The veteran was notified of said 
decision, and of his appellate rights, by letter later in 
November 1994; the veteran did not appeal.  Therefore, the 
October 1994 rating decision became final.  38 U.S.C.A. §§  
7105, 7104 (West 1991); 38 C.F.R. §§  20.200, 20.302, 20.1103 
(2001).  

Pursuant to 38 U.S.C.A. § 5108 (West 1991), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  The RO determined that the 
veteran had submitted new and material evidence to reopen his 
claim of entitlement to service connection for a bilateral 
knee disorder, in a September 2000 rating decision.  Service-
connection was granted for bilateral chondromalacia, 
effective July 24, 2000.  

The veteran has expressed disagreement as to the effective 
date.  He contends that the effective date of service 
connection should be October 30, 1981, the date he was 
honorably discharged from service due to a bilateral knee 
disorder.  The Board notes, however, that the veteran does 
not contend, and the competent evidence of record does not 
indicate, that he filed a claim of entitlement to service 
connection for a bilateral knee condition before July 22, 
1994.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400 (b)(2).  In the present 
case, the veteran filed his claim of new and material 
evidence to reopen his claim of entitlement to service 
connection for a bilateral knee condition on July 24, 2000.  
Absent evidence of a prior received claim, no earlier 
effective date may be assigned.  38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) 
(West 1991); 38 C.F.R. § 3.1(p) (2001).  The date of receipt 
shall be the date on which a claim, information or evidence 
was received in the VA.  38 U.S.C.A. § 101(30); 38 C.F.R. 
§ 3.1(r) (2001).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2001).  

There is no evidence in the record, prior to the formal claim 
received by the RO in July 1994, that indicates any intent on 
the part of the veteran to apply for benefits or in any way 
specifically identified "the benefit sought" (i.e., 
entitlement to service connection for a bilateral knee 
disorder) as is required by § 3.155(a).  See Dunson v. Brown, 
4 Vet. App. 327, 329-330 (1993).  Thus, even if his original 
claim had been granted, there would have been no legal basis 
for an effective date earlier than the date of VA's receipt 
thereof, which was July 22, 1994.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400, 3.400 (b)(2).

The Board notes that applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act upon informal claims for 
benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a).  See also Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  As noted above, an informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In the present case, the veteran filed a claim seeking 
service connection for a bilateral knee condition on July 22, 
1994.  The RO denied the veteran's claim in a rating decision 
dated in October 1994, due to the veteran's failure to report 
for a scheduled VA examination.  The veteran was mailed a 
notice of the RO's rating decision and his appellate rights, 
including the need for him to file a NOD within one year, in 
November 1994.  The veteran did not file a timely NOD.  
38 C.F.R. § 20.201 (2001).  In fact, the veteran did not 
express disagreement with the RO's October 1994 rating 
decision until May 1996.  The RO advised the veteran by 
letter dated later in May 1996 that his NOD was untimely, and 
that the October 1994 rating decision had become final.  The 
veteran was further advised that, in order to reopen his 
claim of entitlement to service connection for a bilateral 
knee condition, he would have to submit new and material 
evidence.  

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that, while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995). 

The veteran did not file a claim to reopen his previously 
denied claim of service connection for a bilateral knee 
disorder until July 24, 2000.  No correspondence prior to 
July 24, 2000, can be considered an informal claim to reopen 
because the veteran did not identify the benefit sought 
(i.e., a determination that new and material evidence had 
been submitted to reopen his claim of entitlement to service 
connection for a bilateral knee condition).  38 C.F.R. § 
3.155(a).  In fact, even after the RO specifically advised 
the veteran by letter dated in May 1996 that new and material 
evidence was needed to reopen his previously denied claim, 
the veteran did not submit any additional evidence, or 
contend that his previously denied claim should be reopened 
based upon new and material evidence, for more than four 
years.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2001).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  As 
noted above, after the RO's October 1994 denial of service 
connection, the veteran did not submit medical evidence of a 
bilateral knee condition until July 24, 2000.  

The Board notes that the veteran contends that the RO was 
mailing correspondence to the wrong address and that, for 
that reason, he did not receive notification of his scheduled 
VA examination in 1994, or the October 1994 rating decision.  
However, principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  Despite the veteran's contention that 
the RO transposed his house number, the Board notes that the 
RO addressed its correspondences to the same address the 
veteran had listed on his original claim in July 1994, his 
September 1994 statement in support of the claim, his May 
1996 NOD, and his February 2000 request for a copy of his 
claims file.  The veteran signed each of these items, so it 
was reasonable for the RO to have relied upon the address 
provided therein.  In addition, none of the correspondence or 
notices mailed to the veteran were returned by the United 
States Postal Service as undeliverable.  The veteran 
therefore must be presumed to have received them.  

The law requires only that VA properly mail a notice, and 
then presumes the regularity of the administrative process in 
the absence of clear evidence to the contrary.  The statement 
that the veteran does not recall receiving the notification 
of a scheduled VA examination and the November 1994 
notification of the RO's rating decision, standing alone, is 
not the type of clear evidence to the contrary which is 
sufficient to rebut the presumption of regularity.  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Despite the 
veteran's assertion that his house number was transposed by 
the RO, the competent evidence of record indicates that the 
numbers were transposed by the veteran, on his original claim 
for service connection.  The RO used the address identified 
by the veteran on his original claim and several subsequent 
submissions.  The veteran did not indicate that the address 
of record was incorrect until July 24, 2000, and the RO 
immediately made the change at that time.  

In view of the foregoing, the effective date assigned by the 
RO, based upon the receipt of the veteran's reopened claim 
for service connection for bilateral chondromalacia, was 
correct under the facts and law of this case.


ORDER

An effective date prior to July 24, 2000, for the grant of 
service connection for a bilateral knee disorder is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

